Title: From George Washington to James McHenry, 22 June 1796
From: Washington, George
To: McHenry, James


        
          Sir,
          Mount Vernon 22d June 1796.
        
        Your letters of the 14th & 15th instant have been received, but not in time to have been answered by the Post of Monday last; being then on my Journey to this place.
        The ground on which you place the compliance with Lieutt Geddes’s request, appears to be the best the nature of the case is now susceptible of; and for that purpose, I return the Proceedings of the Court Martial and other Papers relative thereto, that they may be forwarded to the Commandant at West point.
        As Major Cushing founds his application for a furlough (among other reasons) on his having been on duty ever since he entered the service in the Year 1791—and because he was permitted to visit his friends in the Eastern States I think he ought to be endulged in a reasonable absence from the Army; counting the time he has spent in Philadelphia as part of it—although it was Not the place to have effected the last of the objects beforementioned; and surely not the best for restoring health, that had been debilitated by a severe intermittant last autumn; (another reason he has assigned in favor of the indulgence he solicits).
        I forgot to obtain a certified copy from the Office of State (with the Seal annexed) of the Act Guaranteeing the loan for the use of the Federal City—and another respecting (if I recollect rightly) the authenticity of the Commissioners appointment both of which were deemed necessary to accompany the Power of Attorney to Messrs Willinks. Let these be sent to me by the return Post, & I will cause triplicates to be forwarded from hence to those gentlemen in order to insure the arrival of one sett.
       